Citation Nr: 1120471	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether vacature of that portion of the decision of the Board of Veterans' Appeals (Board) issued on September 28, 2010, granting entitlement to a plot or interment allowance, is warranted.

2.  Entitlement to a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served from January 1941 to October 1945.  He died in March 2008.  The appellant is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from October 2008 and December 2008 determinations issued by the RO.

In a September 2010 decision, the Board granted entitlement to a plot or interment allowance and denied entitlement to nonservice-connected and special monthly pension, for accrued benefits purposes, to include entitlement to the benefit for the month of the Veteran's death, and to nonservice-connected burial benefits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time on the request of the appellant, or his/her representative, or on the Board's own motion when there has been a denial of due process.  See 38 C.F.R. § 20.904 (2010).  In order to ensure due process, the Board has decided to vacate the September 2010 decision insofar as it granted entitlement to a plot or interment allowance.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).  The merits of entitlement to a plot or interment allowance are considered in the decision below. 


FINDINGS OF FACT

1.  The Veteran died in March 2008 from arteriosclerotic cardiovascular disease, a disability for which service connection had not been established or claimed.

2.  At the time of his death, the Veteran was not in receipt of or entitled to VA pension or compensation benefits (or receiving retired pay in lieu of compensation).

3.  The Veteran was not discharged from military service due to a disability incurred in or aggravated in the line of duty, and he is not buried in a state or national cemetery.

4.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

5.  While he was a wartime veteran, the Veteran's body was not unclaimed.

6.  Although entitled to be buried in a national cemetery, the Veteran was buried in a private cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2402 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600-3.1610, 38.620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With regard to the claim for plot or interment allowance, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The appellant contends that the Veteran was entitlement to payments for nonservice-connected pension, which he did not receive prior to his death.

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 (2010).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2010).  

As noted in the Board's September 2010 decision, in May 2007, the Veteran filed a claim for nonservice-connected pension and, in a November 2007 rating decision, the RO granted entitlement to nonservice-connected pension, finding that the Veteran was unable to secure and follow a substantially gainful occupation due to disability.  However, that rating decision made no finding as to whether the Veteran's income exceeded that which was allowable for entitlement to nonservice-connected pension.  In the September 2010 decision, the Board's review of the record revealed that his income exceeded that which was allowable for entitlement to nonservice-connected pension and, therefore, the Veteran was not entitled to payment for nonservice-connected pension and special monthly pension, based upon aid and attendance, at the time of his death.  As there were no other pertinent rating decisions of record or pending claims at the time of the Veteran's death, the appellant was not entitled to accrued benefits pursuant to the November 2007 rating decision and her claim was denied.  

For claims filed on or after December 16, 2003, when a veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased Veteran is eligible for burial in a national cemetery; (2) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f).

In this case, the Veteran served on active duty and thus was entitled to burial in a national cemetery.  See 38 U.S.C.A. § 2402; 38 C.F.R. § 38.620.  Also, the record clearly establishes that his remains were not buried at such a cemetery.  The place of final disposition was at a privately-owned cemetery, as noted on the March 2008 death certificate and April 2008 claim.

There is nothing in the record to suggest that payment of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a timely claim for burial benefits in April 2008, the month following the Veteran's death (see 38 C.F.R. § 3.1601) and also submitted the certified death certificate, showing the place of burial.  

Even so, since the Veteran's death was not service-connected, to be eligible for payment of a plot or interment allowance one of the following criteria also must have been met: (1) the Veteran was in receipt of VA pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); (2) the Veteran had an original or reopened claim for either compensation or pension pending, and, in the case of an original claim, there is sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of the Veteran's death; (3) the deceased was a veteran of any war or was discharged or released from active military service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State); and there is no next of kin or other person claiming the body of the deceased Veteran; (4) the Veteran was buried in a State cemetery; or (5) the Veteran properly hospitalized by the VA.  The term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.  38 U.S.C. §§ 2302 and 2303(a); 38 C.F.R. § 3.1600(b), (c). 

The Veteran died in March 2008 from arteriosclerotic cardiovascular disease, a disability for which service connection had not been established or claimed.  At the time of his death, as noted above, the Veteran was not in receipt of VA compensation or pension benefits and was not entitled to such benefits.  While it can be interpreted that the Veteran had a claim pending at the time of his death, the Board has already determined that he was not entitled to payment for pension based upon his income.  Moreover, there is no evidence on file which reflects, nor does the appellant allege, that the Veteran was discharged or released from active service for a disability incurred or aggravated in the line of duty.  Further, the record on appeal shows that the Veteran's body was not held by a State, or political subdivision of a State, that no next of kin or other person claimed the body.  Rather, the death certificate indicates that the Veteran died in a private nursing home, and the appellant has asserted that she paid the Veteran's last expenses.

Finally, the record on appeal does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  It was specified that the Veteran died at Autumn Care Nursing Center, which is not a VA facility.  

In reaching this decision, the Board has carefully considered the appellant's contentions.  Although the Board recognizes the honorable service of the Veteran, and while sympathetic to the appellant's arguments, as the discussion above illustrates, the law and regulations governing the payment of a plot or interment allowance establish very specific eligibility requirements for such benefits.  Under these guidelines, there is no legal basis upon which to award a plot or interment allowance.

The Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  The laws enacted by Congress simply do not provide a basis to award the benefit sought.  Thus, while the Board respects the honorable service of the Veteran in defense of our nation, under the circumstances of this case, the claim for a plot or interment allowance must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to a plot or interment allowance is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


